 

CONFIDENTIAL

 

Exhibit 10.8

 

*** Confidential Treatment Requested. Confidential portions of this document
have been redacted and have been separately filed with the Securities and
Exchange Commission.

 

LICENSE AND DISTRIBUTION AGREEMENT

 

This License and Distribution Agreement (the “Agreement”) is effective as of
October 30, 2012 (the “Effective Date”) by and between Biomet Biologics, LLC, a
corporation organized and existing under the laws of the State of Indiana,
having a place of business at 56 East Bell Drive, Warsaw, Indiana 46582
(“Biomet”) and BioCardia, Inc., a Delaware corporation with its principal place
of business at 125 Shoreway Road, Suite B, San Carlos, CA 94070 (“BioCardia”).
BioCardia and Biomet may be referred to individually as a “Party” or
collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Biomet owns and controls rights in and to its proprietary product
currently marketed by Biomet as the MarrowStimTM device;

 

WHEREAS, BioCardia wishes to obtain from Biomet and Biomet wishes to grant to
BioCardia rights to Distribute (as defined below) the Product (as defined below)
for certain applications , all on the terms and conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.     Definitions. As used in this Agreement, the terms defined below when
capitalized shall have the following meanings:

 

1.1     “Affiliate” or “Affiliates” means, with respect to a Party, any
corporation, limited liability company or other business entity controlling,
controlled by or under common control with such Party, for so long as such
relationship exists. For the purposes of this definition, control means: (a) to
possess, directly or indirectly, the power to direct affirmatively the
management and policies of such corporation, limited liability company or other
business entity, whether through ownership of voting securities, by contract or
otherwise; or (b) ownership of more than fifty percent (50%) of the voting stock
in such corporation, limited liability company or other business entity (or such
lesser percent as may be the maximum that may be owned pursuant to Applicable
Laws of the country of incorporation or domicile, as applicable).

 

1.2     “Applicable Laws” means all laws, ordinances, rules and regulations of
any governmental entity or Regulatory Authority that apply to the Parties’
activities contemplated under this Agreement.

 

1.3     “Distribute” means to sell, distribute, market, promote, solicit orders
for and provide services in connection with the Product in the Field.
“Distributed” and “Distribution” have correlative meanings.

 

1.4     “Field” means preparation and use of mononuclear cells (MNC) for
intramyocardial injection of mononuclear cells (MNC).

 

1.5     “GMPs” means current good manufacturing practices, as provided for (and
as amended from time to time) in the Quality System Regulation promulgated by
the FDA under the United States Food, Drug and Cosmetic Act (21 C.F.R. Part 820
et seq.) and similar requirements of other Regulatory Authorities in the
Territory, and subject to any arrangements, additions or clarifications, and the
respective roles and responsibilities, agreed from time to time between the
Parties.

 

1.6      “Know-How” means any and all information and materials comprising (i)
ideas, discoveries, inventions, or improvements, (ii) research and development
data, such as medicinal chemistry data, preclinical data, pharmacology data,
chemistry data (including analytical, product characterization, manufacturing,
and stability data), toxicology data, clinical data (including investigator
reports (both preliminary and final), statistical analyses, expert opinions and
reports, safety and other electronic databases), analytical and quality control
data and stability data, in each case together with supporting data, (iii)
databases, practices, methods, techniques, specifications, formulations,
formulae, knowledge, (iv) techniques, processes, manufacturing information, and
(iv) research materials, reagents and compositions of matter.

 

1.7     “Licensed Know-How” means all Know-How owned or controlled by Biomet or
its Affiliates during the Term (as defined below) and is necessary for the
Distribution, marketing and/or manufacturing of the Product in the Field within
the Territory.

 

 
 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

1.8     “Licensed Patents” means the patent applications and patents owned or
controlled by Biomet or its Affiliates during the Term (as defined below)
claiming Licensed Know-How that are listed in Exhibit 1.8 as attached hereto and
(a) any patent applications claiming priority to or common priority therewith or
based on the foregoing, including all converted provisional or regular utility
filings, divisionals, continuations, continuations-in-part and substitutions
thereof; (b) all patents issuing on any of the foregoing, and all reissues,
reexaminations, renewals and extensions thereof; and (c) all counterparts to the
foregoing in other countries. Exhibit 1.8 will be updated upon mutual agreement
of the Parties to reflect changes thereto during the Term upon the addition of
any patent applications or patents to this definition.

 

1.9     “Marketing Authorization” means approval of an MAA by the applicable
Regulatory Authority.

 

1.10     “Marketing Authorization Application” or “MAA” means an application
filed with any Regulatory Authority to obtain permission to commence marketing
of the Product in the Field within the Territory.

 

1.11     “MarrowStim™ Technology” means the Licensed Patents and Licensed
Know-How.

 

1.12     “Milestone” means each of the diligence milestones set forth in Exhibit
1.12 attached hereto. “Milestone 1”, “Milestone 2” and “Milestone 3” each mean
the corresponding milestone event described in Exhibit 1.12.

 

1.13     “Net Sales” means the amount actually received for the sale of Products
by BioCardia or its Affiliates to Third Parties less: (i) rebates, credits and
cash, trade and quantity discounts, actually taken, (ii) excise taxes, sales,
use, value added and other consumption taxes, and other compulsory payments to
governmental authorities, (iii) the cost of shipping the Product (iv) import
and/or export duties and tariffs actually paid, and (v) amounts allowed or
credited due to returns or uncollectable amounts. For clarity, Net Sales shall
not include sales by BioCardia to its Affiliates for resale, provided that if
BioCardia sells Licensed Product to an Affiliate for resale, Net Sales shall
include the amounts invoiced by such Affiliate to Third Parties on the resale of
such Licensed Product.

 

1.14      “Product” means the product described in Exhibit 1.14 as modified from
time to time by agreement of the Parties.

 

1.15      “Regulatory Authority” means, with respect to a particular country or
other regulatory jurisdiction, the regulatory agency, department, bureau or
other governmental entity involved in regulating any aspect of the conduct,
development, manufacture, market approval, sale, distribution, packaging or use
of the Products.

 

1.16      “Territory” means worldwide.

 

1.17     “Third Party” means any person or entity other than the Parties and
their respective Affiliates.

 

1.18     “Valid Claim” shall mean a claim of an issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, re-examination, disclaimer or otherwise.

 

2.     Supply of Product.

 

2.1     General. Subject to the terms and conditions of this Agreement, Biomet
shall sell to BioCardia at the Transfer Price (as defined below) such quantities
of the Product as may be specified in purchase orders submitted by BioCardia to
Biomet pursuant to Section 2.2 below from time to time during the Term. For
clarity, prior to BioCardia’s achievement of Milestone 2 and the granting of
exclusive Distribution rights pursuant to Section 3.1, such supply shall be for
BioCardia’s own use of the Product in the Field and Territory. After achievement
of Milestone 2 and the granting of exclusive Distribution right pursuant to
Section 3.1, BioCardia may continue to purchase the Product from Biomet at the
Transfer Price pursuant to this Agreement for its own use in accordance with
Section 4.1, in addition to purchasing the Product for Distribution in the Field
and Territory.

 

2.2     Orders. BioCardia’s orders for the Product shall be made pursuant to
written purchase orders that specify the quantity of the Product,
destination(s), and delivery date. Biomet shall acknowledge receipt and
acceptance of each such purchase order (by mail, e-mail or facsimile) within ten
(10) business days from receipt of the order. In the event that BioCardia
receives no response from Biomet regarding a purchase order within the ten (10)
business day period, the purchase order shall be deemed to have been accepted by
Biomet. No terms contained in any purchase order, order acknowledgment, invoice
or similar standardized form or correspondence shall be construed to amend or
modify the terms of this Agreement, and in the event of any conflict, this
Agreement shall control unless otherwise expressly agreed by the Parties in
writing.

 

 
2

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

  

2.3     Conformance / Records.

 

2.3.1     Biomet shall manufacture, package, label, and ship the Product in
accordance with Applicable Laws and Biomet’s specifications for the Product.
Without limiting the foregoing, Biomet agrees that, prior to each shipment of
the Product hereunder, it shall perform quality control procedures reasonably
necessary to ensure that the Product is free from defects. Each shipment of
Product shall conform to Applicable Law and Biomet’s specifications therefor.
Biomet shall notify BioCardia of any changes to such specifications.

 

2.3.2     Biomet shall generate and maintain complete and accurate records and
samples as necessary to evidence compliance with this Agreement (including
without limitation Section 2.3.1) and all Applicable Laws, and other
requirements of applicable Regulatory Authorities relating to the manufacture,
packaging, labeling, shipping and quality control of Product. All such books,
records and samples shall be maintained during the Term of this Agreement and
for two (2) years thereafter, or for such longer periods as may be required by
Applicable Law and shall, during such period, be made available to BioCardia for
inspection upon BioCardia’s reasonable request upon not less than thirty (30)
days prior notice by BioCardia and not more than once per calendar year.

 

2.4     Delivery. Biomet shall make deliveries of the Product to the delivery
destination(s) specified in the applicable purchase order. Unless otherwise
specified by BioCardia, all shipments of the Product shall be FCA (Incoterms
2010) Biomet’s manufacturing site. Biomet shall ship the Product, together with
all relevant documentation relating to the Product, in accordance with this
Agreement . BioCardia shall be obligated to pay only for quantities of Product
actually delivered in compliance with the applicable purchase order and the
terms of this Agreement. The Product supplied by Biomet hereunder shall be
packaged according to Applicable Laws. The Product supplied hereunder shall have
a minimum of two (2) years of shelf life remaining upon delivery to BioCardia.

 

2.5     Acceptance/Rejection of Product.

 

2.5.1     BioCardia and/or its designee shall have a period of thirty (30) days
from the date of BioCardia’s receipt of each shipment of the Product to inspect
such shipment of the Product to determine whether such shipment conforms to the
warranties given by Biomet in Section 9.3 (collectively, the “Product
Warranties”). If BioCardia, its Affiliates or designee, as applicable,
determines that the Product does not conform to the Product Warranties, it shall
notify Biomet.

 

2.5.2     BioCardia, its Affiliate or designee, as applicable, shall have the
further right to reject, at any time after the expiration of such thirty
(30)-day period, the Product on the grounds that all or part of the shipment
fails to conform to the Product Warranties by providing notice thereof to
Biomet; in each case, to the extent such non-conformance could not have
reasonably been discovered or determined by a visual inspection during the
thirty (30)-day period.

 

2.5.3     If Biomet does not agree with BioCardia’s determination that Product
fails to conform to the Product Warranties, Biomet shall respond in writing to a
rejection notice from BioCardia (or its Affiliate or designee, as applicable)
within fifteen (15) calendar days from the date of receipt of such rejection
notice. In the event Biomet and BioCardia are unable to resolve such
disagreement within thirty (30) calendar days of the date of the applicable
rejection notice, either Party may submit a sample of the allegedly
non-conforming Product for tests and a determination as to whether or not such
Product conforms to the Product Warranties to an independent laboratory mutually
agreed upon by the Parties (the “Laboratory”). The determination of the
Laboratory with respect to all or part of any shipment of Product shall be final
and binding upon the Parties. The fees and expenses of the Laboratory making
such determination shall be borne by the Party in error with respect to whether
such Product conforms to the Product Warranties.

 

2.5.4     In the event any delivered Product is not in compliance with the
Product Warranties, such Product shall be returned to Biomet or destroyed, at
Biomet’s expense. Biomet shall, at BioCardia’s election, either (i) promptly
replace such non-conforming Product at no additional cost to BioCardia or (ii)
reimburse BioCardia the full amount paid by BioCardia for such non-conforming
Product.

 

2.6     Failure to Supply. In the event that Biomet fails to supply at least
[***] percent ([***]%) of the quantities of the Product that BioCardia orders in
any calendar quarter in accordance with the terms and conditions of this
Agreement (hereinafter referred to as a “Failure to Supply”), then subject to
its royalty obligation under Section 6.2, BioCardia shall have the right, at its
election, to exercise the manufacturing license granted under Section 3.1.1(b)
and upon BioCardia’s request, Biomet shall promptly transfer to BioCardia or its
designee Manufacturing Know-How (as defined below) in accordance with Section
2.7. For clarity, upon the occurrence of a Failure to Supply, BioCardia shall no
longer have the obligation to meet any annual minimum purchase requirement under
Milestone 3.

 

 
3

--------------------------------------------------------------------------------

 

  

CONFIDENTIAL

 

2.7     Transfer of Manufacturing Know-How. In the event of a Failure to Supply
or termination by BioCardia pursuant to Section 11.2.1, upon BioCardia’s
request, (a) Biomet shall promptly make available to BioCardia or its designee
access to all Licensed Know-How owned or controlled by Biomet and its Affiliates
that are necessary for the manufacturing of the Product or any of its components
(collectively, “Manufacturing Know-How”); (b) Biomet shall provide advice and
consultation to BioCardia or its designee to enable BioCardia or its designee to
manufacture the Product without charge to BioCardia; provided that BioCardia
shall reimburse Biomet for reasonable out-of-pocket expenses incurred by Biomet
in connection with such advice and consultation. In the event that BioCardia
changes manufacturers as a result of the transfer of Manufacturing Know-How in
this Section 2.7, BioCardia agrees that it assumes all responsibilities for
securing regulatory clearance/approval as applicable in all countries.

 

2.8     Packaging and Labeling. As between the Parties, BioCardia shall have the
sole right at its own expense to determine the trademark, trade dress, packaging
specifications, labeling and the like with respect to the Product Distributed in
the Field and Territory; provided that BioCardia shall mark (or caused to be
marked) each Product sold hereunder with appropriate Licensed Patent numbers and
manufacturing attributions, each in accordance with Applicable Laws in the
country where such Product is sold. Subject to the foregoing, the Parties shall
work together in good faith to select trade dress, packaging specifications and
labeling for the Product to be Distributed in the Field in the Territory that
distinguish such Product from Products intended for distribution outside of the
Field. The Parties agree that the packaging and labeling specifics in this
Section 2.8 shall be addressed in the future Quality Agreement as described in
Section 4.6 of this Agreement.

 

2.9     Customer Support. BioCardia shall provide all support on the Product to
its customers of the Product; provided that Biomet shall use reasonable efforts
to provide technical support to BioCardia if BioCardia is unable to resolve a
technical or scientific issue with respect to the Product.

 

2.10     Equipment Purchase. BioCardia may purchase the equipment (e.g.
centrifuge and buckets) that are used in connection with the Product as listed
in Exhibit 2.10 (collectively, “Equipment”) from Biomet at Biomet’s cost.

 

3.     Exclusive Rights.

 

3.1     Grant of Distribution Rights. Effective upon BioCardia’s achievement of
Milestone 2 and subject to the terms and conditions of this Agreement, Biomet
hereby grants to BioCardia, and BioCardia hereby accepts, an exclusive (even as
to Biomet), nontransferable (except in connection with the assignment of this
Agreement in accordance with Section 12.4) right to Distribute the Product in
the Field within the Territory. Such Distribution right shall include the right
to appoint and use subdistributors for the Product.

 

3.1.1     Grant of Technology Licenses. Effective upon BioCardia’s achievement
of Milestone 2 and subject to the terms and conditions of this Agreement, Biomet
hereby grants to BioCardia, and BioCardia hereby accepts:

 

(a)     an exclusive (even as to Biomet), nontransferable (except in connection
with the assignment of this Agreement in accordance with Section 12.4),
royalty-free license, including the right to grant and authorize sublicenses,
under the Licensed Patents and Licensed Know-How to use, research, offer to
sell, sell, import, export and otherwise commercialize Product within the Field
and Territory;

 

(b)     in the event of a Supply Failure by Biomet or termination of this
Agreement by BioCardia for cause pursuant to Section 11.2.1 and upon the express
request of BioCardia, Biomet hereby grants to BioCardia an exclusive (even as to
Biomet), nontransferable (except in connection with the assignment of this
Agreement in accordance with Section 12.4), royalty-free license, including the
right to grant and authorize sublicenses, under the Licensed Patents and
Licensed Know-How to make and have made the Product solely for commercialization
within the Field and Territory;

 

(c)      BioCardia shall have the right to exercise the licenses granted under
this Section 3.1.1 through its Affiliates, provided that BioCardia shall be
responsible for the failure by its Affiliates to comply with the terms of this
Agreement including all relevant restrictions, limitations and obligations; and

 

3.1.2     Grant of Trademark Licenses. Effective upon BioCardia’s achievement of
Milestone 2 and subject to the terms and conditions of this Agreement, Biomet
hereby grants to BioCardia, and BioCardia hereby accepts:

 

(a)     a limited, non-exclusive, nontransferable (except in connection with the
assignment of this Agreement in accordance with Section 12.4) license, including
the right to grant and authorize sublicenses solely to its subdistributors of
the Products, to use Biomet’s trademarks listed under Exhibit 3.1.2 attached
hereto (collectively, “Biomet Trademarks”) in connection solely with the
Distribution of the Product within the Field and Territory. Biomet Trademarks
shall at all times remain the exclusive property of Biomet and all use of Biomet
Trademarks shall inure to the exclusive benefit of Biomet. BioCardia shall
comply with all reasonable guidelines, if any, communicated by Biomet with
respect to its use of Biomet Trademarks. Prior to any use of any of the Biomet
Trademarks, BioCardia shall submit to Biomet for review and approval an example
of how BioCardia proposes to use such Biomet Trademark. Once approved by Biomet,
BioCardia shall not change the manner in which the Biomet Trademark is used
without the prior approval of Biomet. In the event BioCardia elects to exercise
the manufacturing license granted in Section 3.1.1(b) and to use any of the
Biomet Trademarks on or in connection with the Product manufactured by or for
BioCardia, the quality of the Products and BioCardia’s or the Third Party’s
manufacturing facility shall comply with Biomet’s reasonable standards as they
are set and amended from time to time; provided that such standards are provided
to BioCardia in writing (and identified as such) as part of the Manufacturing
Know-How transferred to BioCardia pursuant to Section 2.7. Biomet may, upon not
less than thirty (30) days prior notice to BioCardia and not more than once per
calendar year, inspect the manufacturing facilities used to make the Product to
confirm that the facility meets such Biomet standards. BioCardia shall submit to
Biomet a sample of the Product before it is Distributed for review and approval
by Biomet. Once approved, BioCardia shall not change the Product without the
prior approval of Biomet.

 

 
4

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

3.2     Data. During the term of this Agreement, BioCardia shall have the
exclusive (other than to Biomet) right to develop and publish data with respect
to the Product in the Field and Territory (collectively, “Data”) in accordance
with the laws and regulations within the countries of interest; provided that
BioCardia shall provide Biomet with a written copy of any proposed publication
or other disclosure of the Data at least ninety (90) days prior to submission
for publication or disclosure for Biomet’s review and approval, which approval
shall not be unreasonably withheld. If Biomet rejects the publication or
disclosure within such ninety (90) day review period then BioCardia will not
publish or otherwise publicly distribute the publication or disclosure to any
third party. In the event Biomet fails to notify BioCardia of its approval or
rejection of such publication within such ninety (90) day review period,
BioCardia shall be free to proceed with the proposed publication or disclosure.
For clarity, it is understood that Biomet may continue to develop and publish
data with respect to the use of the Product outside the Field.

 

4.     Regulatory Matters.

 

4.1     Marketing Authorization. In the event that Biomet elects not to obtain
or maintain any regulatory license, approval, authorization or clearance
necessary for the marketing and sale of the Product in the Field as an equipment
platform in the Territory, BioCardia shall have the right to obtain the same.
BioCardia shall have the exclusive right to generate preclinical data, conduct
clinical trials and obtain Marketing Authorization for the use of mononuclear
cells generated using the Product in the Field. For clarity, BioCardia shall
have the exclusive right to seek, obtain and maintain Marketing Authorizations
that are necessary or useful for the marketing and sale of the Product for
specific therapeutic indications within the Field in the Territory. BioCardia
will keep Biomet reasonably informed with respect to the status of the
application, grant or maintenance of any such Marketing Authorization and Biomet
agrees to reasonably cooperate with BioCardia with respect thereto, including by
transferring Licensed Know-How necessary or useful for such purposes as
requested by BioCardia pursuant to Section 4.2.

 

4.2     Transfer of Licensed Know-How. Upon BioCardia’s request, Biomet shall
deliver (and shall cause its personnel to deliver) to BioCardia, all Licensed
Know-How that is necessary or useful for BioCardia to prepare and submit MAAs
for the Product in accordance with Section 4.1 and to otherwise exercise its
rights and fulfill its obligations under this Agreement. Biomet shall provide
BioCardia with reasonable access, at agreed times during ordinary business
hours, to Biomet personnel knowledgeable of the research giving rise to the
Licensed Patents or Licensed Know-How to enable BioCardia to use or practice the
Licensed Patents and Licensed Know-How.

 

4.3     Permits. Except as otherwise provided in Section 4.1, each Party, at its
own cost, shall be responsible for obtaining all permits, registrations,
licenses, exemptions, exceptions and other permissions that are necessary for
its performance of its obligations under this Agreement.

 

4.4     Adverse Event Reporting. Each Party will promptly notify the other of
any deaths, serious injuries, or other adverse events related to the Product,
and any other complaints related to the Product, of which such first Party
becomes aware. Each Party shall cooperate with the other Party and provide
information in its possession to the extent necessary for the other Party to
comply with its obligations under Applicable Law relating to the manufacture,
marketing or Distribution of the Product in the Field and Territory in
accordance with this Agreement. The Parties agree that the adverse event
reporting specifics and responsibilities in this Section 4.4 shall be addressed
in the future Quality Agreement as described in Section 4.6 of this Agreement.

 

4.5     Recalls. Each of BioCardia and Biomet will immediately inform the other
in writing if it believes one or more lots of the Product should be subject to
recall from Distribution, withdrawal or other field action. To the extent
permitted by Applicable Law and public safety, the Parties will confer before
initiating any recall or other field action, provided that BioCardia shall have
the final decision-making authority as to any such recall, withdrawal or field
action concerning the Product in the Field with respect to which BioCardia holds
a Marketing Authorization. Otherwise Biomet shall have the final decision-making
authority with respect to any such recall, withdrawal or field action. BioCardia
shall be responsible to maintain distribution records for all Products and to
execute the recall communication and retrieval for all concerned Product. The
Party initiating the recall shall initially bear the cost thereof and shall
carry out the recall in accordance with best industry practices. In the event it
is determined that a recall resulted from a breach by either Party of any of its
representations, warranties, duties or obligations under this Agreement, such
Party shall be responsible for the costs of the recall; provided that if both
Parties share responsibility with respect to such recall, the costs shall be
shared in the ratio of the Parties’ contributory responsibility. The Parties
shall each maintain traceability records as are sufficient and as may be
necessary to permit a recall.

 

 
5

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

  

4.6     The Parties agree to complete a Quality Agreement after the Effective
Date of this Agreement. Such Quality Agreement, addressing concerns including
but not limited to Quality, Regulatory, Compliance and other matters related to
Biomet providing the Product, shall be agreed to prior to the first sale of the
Product.

 

5.     Diligence Obligations of BioCardia.

 

5.1     Diligence Obligations. BioCardia shall be obligated to achieve each
Milestone within the corresponding timeline as set forth in Exhibit 1.12. In the
event this Agreement is assigned pursuant to Section 12.4 to a Third Party
successor that is (a) a public company with a market capitalization equal to or
greater than [***] U.S. Dollars ($[***]), or (b) a company with annual sales
equal to or greater than [***] U.S. Dollars ($[***]) (each of (a) and (b), a
“Qualified Acquirer”), the annual minimum purchase requirement under Milestone 3
shall be adjusted as specified in Exhibit 1.12.

 

5.2     Extension of Milestone.

 

5.2.1     In the event BioCardia is unable to achieve any Milestone for any
reason other than as specified in Section 2.6, BioCardia will have the right and
option to extend the timeline of such Milestone and all subsequent Milestone(s)
for up to three (3) years by making extension payment(s) as follows:

 

-     $[***] for the first year extension

 

-     $[***] for the second year extension

 

-     $[***] for the third year extension

 

Additional extensions may be granted only by mutual written agreement of both
Parties.

 

5.2.2     Without limiting Sections 5.2.1, in the event BioCardia fails to order
the annual minimum purchase amount required under Milestone 3 for any given
year, BioCardia shall have the right to make up the shortfall by paying Biomet
the amount equal to the Transfer Price multiplied by the number of additional
units that BioCardia is required to order in order to meet the applicable annual
minimum purchase amount.

 

5.3     Biomet’s Right to Terminate this Agreement. Subject to BioCardia’s right
to extend the timeline for any Milestone and the right to make up the shortfall
for any minimum purchase requirement as set forth in Section 5.2, Biomet has the
right to terminate this Agreement pursuant to Section 11.2.1(a) in the event
BioCardia fails to meet any Milestone. For clarity, any failure to meet a
Milestone that is a result of Biomet’s failure to supply Products in accordance
with BioCardia’s purchase orders shall not be deemed a failure or breach by
BioCardia for purposes of this Agreement, including this Section 5.3.

 

6.     Payment Terms.

 

6.1     Transfer Prices. The prices for the Product sold by Biomet to BioCardia
during the Term shall be as set forth on the Exhibit 6.1 attached to this
Agreement (the “Transfer Prices”). In the event this Agreement is assigned by
BioCardia to a Qualified Acquirer pursuant to Section 12.4, the Transfer Prices
shall be adjusted as set forth in Exhibit 6.1.

 

6.2     Royalty. In the event that BioCardia exercises its manufacturing license
under Section 3.1.1(b), BioCardia shall pay Biomet a royalty in the amount of
[***] percent ([***] %) of Net Sales of the Products that are manufactured and
sold by or on behalf of BioCardia or its Affiliate pursuant to its exercise of
such license.

 

6.3     Royalty Reports and Payments. During the period during which BioCardia
is obligated to pay a royalty to Biomet under Section 6.2, BioCardia shall
provide a royalty report to Biomet, within forty five (45) days after the end of
each calendar quarter, showing: (i) the aggregate Net Sales of the Product for
such calendar quarter; and (ii) a calculation of total royalties due to Biomet
under Section 6.2. Simultaneously with the delivery of each such report,
BioCardia shall pay to Biomet the total royalties, if any, due to Biomet in
accordance with Section 6.2 for the period of such report. Such reports shall be
deemed to be the Confidential Information of BioCardia, even if not marked as
confidential.

 

 
6

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

  

6.4     Payment Method. All payments under this Agreement shall be made by bank
wire transfer in immediately available funds to an account designated by the
Party to which such payments are due. All payments under this Agreement shall be
paid in United States Dollars. If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the same exchange rates used by BioCardia for its own
financial reporting purposes, or if none is used, then the average of the buying
and selling rates on the day such payment is made as published by The Wall
Street Journal, Internet Edition at www.wsj.com.

 

6.5     Withholdings. Any and all withholding or similar taxes imposed or levied
on account of the payment of amounts under this Agreement, which are required to
be withheld, shall be deducted by the payer prior to remittance and shall be
paid to the proper taxing authority. Proof of payment shall be secured, if
available, and sent to the payee as evidence of such payment in such form as
required by the tax authorities having jurisdiction over the payer. Each Party
agrees to cooperate with the other Party in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect.

 

7.     Intellectual Property.

 

7.1     Patent Prosecution. As between the Parties, Biomet will retain the first
right and responsibility to prosecute and maintain the Licensed Patents in the
Field in the Territory. Biomet shall keep BioCardia reasonably informed as to
the status of the Licensed Patents and shall consult with BioCardia in a timely
manner concerning (i) the scope and content of patent applications within the
Licensed Patents prior to filing such patent applications, and (ii) the content
of and proposed responses to official actions of the United States Patent and
Trademark Office and foreign patent offices during prosecution of such patent
applications. In the event Biomet decides to abandon any patent within the
Licensed Patent, BioCardia shall have the right to undertake prosecution and
maintenance of such Licensed Patent at its expense. Upon BioCardia’s request,
Biomet shall file patent applications within the Licensed Patents in any
jurisdiction(s) requested by BioCardia, provided that BioCardia shall reimburse
Biomet for the reasonable, documented, out-of-pocket expenses incurred by Biomet
for such additional patent filings. Except as expressly provided herein, Biomet
shall bear all the costs incurred in connection with the filing, prosecution and
maintenance of all Licensed Patents.

 

7.2     Enforcement. In the event that either Party reasonably believes that any
Licensed Patent is being infringed by a Third Party or is subject to a
declaratory judgment action arising from such infringement, in each case within
the Field and Territory, such Party shall promptly notify the other Party. In
such event, Biomet shall have the initial right (but not the obligation) to
enforce such Licensed Patents with respect to such infringement in the Field, or
to defend any declaratory judgment action with respect thereto (an “Enforcement
Action”), at Biomet’s expense. In the event that Biomet fails to initiate an
Enforcement Action to enforce such Licensed Patent against an infringement in
the Field in the Territory within ninety (90) days of a request by BioCardia to
do so, BioCardia may initiate an Enforcement Action against such infringement at
its own expense. The Party initiating or defending any such Enforcement Action
(the “Enforcing Party”) shall keep the other Party reasonably informed of the
progress of any such Enforcement Action, and such other Party shall have the
right to participate with counsel of its own choice at its own expense. In any
event, the other Party shall reasonably cooperate with the Enforcing Party,
including providing information and materials, at the Enforcing Party’s request
and expense. BioCardia shall not enter into any consent judgment or other
voluntary final disposition of any Infringement Action within the Field and
Territory without the prior written consent of Biomet, , which consent shall not
be unreasonably conditioned, withheld or delayed. Any recovery received as a
result of any Enforcement Action to enforce Licensed Patents pursuant to this
Section 7.2 shall be used first to reimburse the Parties for the costs and
expenses (including attorneys’ and professional fees) incurred in connection
with such Enforcement Action (and not previously reimbursed), and the remainder
of the recovery shall be shared [***] percent ([***] %) to the Enforcing Party
and [***] percent ([***] %) to the other Party. Neither Party shall enter into
any settlement of any claim described in this Section 7.2 that adversely affects
the other Party’s rights or interests without such other Party’s written
consent, which consent shall not be unreasonably conditioned, withheld or
delayed.

 

8.     Confidential Information.

 

8.1     Confidential Information. During the term of this Agreement and for five
(5) years thereafter, except as provided herein, each Party shall maintain in
confidence, and shall not use for any purpose or disclose to any Third Party
except as provided below, information that is disclosed by the other Party in
writing and marked “Confidential” or that is disclosed orally and confirmed in
writing as confidential within forty-five (45) days following such disclosure,
or that is otherwise reasonably expected to be treated in a confidential manner
based on the circumstances of its disclosure and the nature of the information
(collectively, “Confidential Information”). Confidential Information shall not
include any information that can be established by the receiving Party: (i) was
already known to the receiving Party at the time of disclosure hereunder, (ii)
now or hereafter becomes publicly known other than through acts or omissions of
the receiving Party, (iii) was disclosed to the receiving Party by a Third Party
under no obligation of confidentiality to the disclosing Party, or (iv) was
independently developed by the receiving Party without use of or reference to
the Confidential Information of the disclosing Party as shown by the receiving
Party’s then-contemporaneous written records.

 

 
7

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

8.2     Permitted Usage. Each Party may use Confidential Information of the
other Party for purposes of exercising its rights and performing its obligations
under this Agreement. Each Party may disclose Confidential Information of the
other Party as follows: (i) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement, in connection with the
performance of its obligations or exercise of rights under this Agreement; (ii)
to the extent such disclosure is reasonably necessary in filing for, obtaining
and maintaining regulatory approvals, or otherwise required by Applicable Law,
provided, however, that if a Party is required by law to make any such
disclosure of the other Party’s Confidential Information it will, to the extent
legally permissible and practicable, give reasonable advance notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of patent applications, will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed; (iii) in communication with existing and potential investors,
partners, acquirers, collaborators, licensees, advisors (including consultants,
financial advisors, attorneys and accountants) and others on a need to know
basis, in each case under appropriate confidentiality provisions substantially
equivalent to those of this Agreement; or (iv) to the extent mutually agreed to
by the Parties.

 

8.3     Prior Agreements. This Agreement supersedes the Mutual Confidentiality
Agreement between the Parties dated May 10, 2012 (the “Prior Agreement”) with
respect to information disclosed thereunder. All information exchanged between
the Parties under the Prior Agreement shall be deemed Confidential Information
of the disclosing Party and shall be subject to the terms of this Article 8.

 

8.4     Confidential Terms. Each Party agrees not to disclose to any Third Party
the terms and conditions of this Agreement without the prior approval of the
other Party, except to advisors (including consultants, financial advisors,
attorneys and accountants), potential and existing investors, partners,
acquirers, collaborators, contractors and others on a need to know basis, in
each case under circumstances that reasonably protect the confidentiality
thereof, or to the extent necessary to comply with the terms of agreements with
Third Parties, or to the extent required by applicable law, including securities
laws and rules of any recognized stock exchange. Each Party may issue press
releases relating to this Agreement or activities conducted hereunder, provided
that such Party shall submit the text of such press releases to the other Party
for its approval prior to the issuance thereof, such approval not to be
unreasonably withheld, conditioned or delayed. After BioCardia’s achievement of
Milestone 2, the Parties will work together in good faith to issue a joint press
release regarding the Agreement upon the request of either Party. For clarity,
either Party may issue press releases related to this Agreement or the
activities conducted hereunder to the extent the content of such press releases
was previously approved, or included in a press release made, by the other
Party.

 

9.     Representations and Warranties.

 

9.1     Due Organization, Valid Existence and Due Authorization. Each Party
hereto represents and warrants to the other Party as follows: (a) it is duly
organized and validly existing under the laws of its jurisdiction of
incorporation; (b) it has full corporate power and authority and has taken all
corporate action necessary to enter into and perform this Agreement; (c) the
execution and performance by it of its obligations hereunder will not constitute
a breach of, or conflict with, its organizational documents nor any other
agreement, court order, consent decree or other arrangement, whether written or
oral, by which it is bound; and (d) this Agreement is its legal, valid and
binding obligation, enforceable against such Party in accordance with the terms
and conditions hereof.

 

9.2     Representations, Warranties and Covenants of Biomet. Biomet hereby
further represents, warrants and covenants to BioCardia that:

 

9.2.1     It has the right to grant the rights granted to BioCardia herein, and
Biomet and its Affiliates have not, and shall not, grant any rights (including
any lien or security interest) that conflict with such rights or that would
otherwise prevent BioCardia from exercising its rights or performing its
obligations hereunder;

 

9.2.2     Neither Biomet nor any of its employees or permitted subcontractors
performing or involved with the development or commercialization of the Product
or its performance under this Agreement have been “debarred” by the FDA or a
regulatory authority in any jurisdiction outside the U.S., nor have debarment
proceedings against Biomet or any of its employees or permitted subcontractors
been commenced;

 

9.2.3     There are no threatened or pending actions, suits, investigations,
claims or proceedings in any way relating to the Licensed Patents or Licensed
Know-How;

 

9.2.4     Biomet is the sole owner or licensee of the patents and patent
applications listed on Exhibit 1.8 and does not, as of the Effective Date, own
or control any patents or patent applications that would dominate the practice
of the patents and patent applications listed on Exhibit 1.8 in accordance with
this Agreement.

 

9.3     Product Warranties. Biomet represents and warrants that:

 

 
8

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

9.3.1     Biomet’s manufacturing facility and the Product supplied hereunder
shall comply with this Agreement and all Applicable Laws (including GMPs). The
Product sold to BioCardia hereunder shall be free from defects in material and
workmanship and shall conform to Biomet’s specifications therefor. Biomet shall
perform and document all manufacturing and supply activities contemplated herein
in compliance with all Applicable Laws (including GMPs).

 

9.3.2     Title to the Product sold to BioCardia by Biomet under this Agreement
shall be free and clear of any security interest, lien, or other encumbrance.

 

9.3.3     To the best of Biomet’s knowledge, the manufacture and sale of the
Product by BioCardia hereunder will not infringe or misappropriate any
intellectual property right of any Third Party.

 

9.4     Representations, Warranties and Covenants of BioCardia.

 

9.4.1     Neither BioCardia nor any of its employees or permitted subcontractors
who will be involved in the Distribution, marketing, sale, use or manufacture of
the Product or its performance under this Agreement have been “debarred” by the
FDA or a regulatory authority in any jurisdiction outside the U.S., nor have
debarment proceedings against BioCardia or any of its employees or permitted
subcontractors been commenced;

 

9.4.2     BioCardia’s manufacturing facility complies with this Agreement and
all Applicable Laws (including GMP’s). Any Product manufactured by BioCardia or
by a Third Party (other than Biomet) for BioCardia shall be free from defects in
material and workmanship and shall conform to the specifications therefor.
BioCardia shall perform and document all manufacturing and supply activities
contemplated on the manufacture of the Product by BioCardia in compliance with
all applicable laws (including GMP’s).

 

9.5     Disclaimer. EACH PARTY AGREES AND ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, IMPLIED OR STATUTORY, AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, IMPLIED OR STATUTORY,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AGAINST NON-INFRINGEMENT OR THE LIKE, OR ARISING FROM
COURSE OF PERFORMANCE.

 

9.6     Limitation of Liability. EXCEPT FOR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 10 OR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE 8, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, COST OF PROCUREMENT OF SUBSTITUTE
GOODS, OR ANY INDIRECT DAMAGES EVEN IF SUCH PARTY HAS BEEN INFORMED OF THE
POSSIBILITY THEREOF.

 

10.     Indemnity.

 

10.1     By Biomet. Subject to Section 10.3, Biomet shall indemnify, defend and
hold harmless BioCardia, its Affiliates and their respective directors,
officers, representatives and employees (each, an “BioCardia Indemnitee”) from
and against any and all liabilities, damages or expenses (including reasonable
legal expenses and attorneys’ fees) (collectively, “Losses”) resulting from any
suit, claim, action or demand brought by a Third Party (each, a “Third Party
Claim”) arising out of: (a) any material breach of any of Biomet’s
representations, warranties, obligations or covenants under this Agreement; or
(b) the gross negligence or willful misconduct of a Biomet Indemnitee. Biomet’s
obligation to indemnify the BioCardia Indemnitees pursuant to this Section 10.1
shall not apply to the extent that any such Losses are Losses that BioCardia is
obligated to indemnify the Biomet Indemnitees pursuant to Section 10.2 below.

 

10.2     By BioCardia. Subject to Section 10.3, BioCardia shall indemnify,
defend or settle and hold harmless Biomet, its Affiliates and their respective
directors, officers, representatives and employees (each, a “Biomet Indemnitee”)
from and against any and all Losses resulting from any Third Party Claim arising
out of: (a) any material breach of any of BioCardia’s representations,
warranties, obligations or covenants under this Agreement; or (c) the gross
negligence or willful misconduct of a BioCardia Indemnitee. BioCardia’s
obligation to indemnify the Biomet Indemnitees pursuant to this Section 10.2
shall not apply to the extent that any such Losses are Losses that Biomet is
obligated to indemnify the BioCardia Indemnitees pursuant to Section 10.1 above.

 

10.3     Indemnification Procedure. To be eligible to be indemnified hereunder,
the indemnified Party shall provide the indemnifying Party with prompt notice of
the Third-Party Claim giving rise to the indemnification obligation pursuant to
this Article 10 and the right to control the defense (with the reasonable
cooperation of the indemnified Party) and settlement of any such claim;
provided, however, that the indemnifying Party shall not enter into any
settlement that admits fault, wrongdoing or damages without the indemnified
Party’s written consent, such consent not to be unreasonably withheld or
delayed. The indemnified Party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying Party; provided that the indemnifying Party
shall have no obligations with respect to any Losses resulting from the
indemnified Party’s admission, settlement or other communication without the
prior written consent of the indemnifying Party.

 

 
9

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

11.     Term and Termination.

 

11.1     Term. The term of this Agreement shall commence on the Effective Date
and shall continue in full force and effect until the later of (a) ten (10)
years after the Effective Date, or (b) expiration of the last-to-expire Valid
Claim within the Licensed Patents (the “Term”).

 

11.2     Termination.

 

11.2.1     Termination for Cause. Either Party may terminate this Agreement
prior to its expiration and upon thirty (30) days prior written notice if:

 

(a)      the other Party breaches any material term (including any payment
terms) of this Agreement and the breaching Party has not cured the breach within
such thirty (30) day period, provided, however, if the Party alleged to be in
breach disputes in good faith such breach by written notice to the other Party
within such thirty (30) day period, then the non-breaching Party shall not have
the right to terminate this Agreement unless and until it has been determined
that this Agreement was materially breached pursuant to Section 12.6 and the
breaching Party fails to cure such breach within thirty (30) days after such
determination; or

 

(b)      the other Party is the subject of a liquidation or insolvency, or the
filing of bankruptcy, or similar proceeding(s) (provided that in the case of
involuntary proceedings, such proceedings are not dismissed within sixty (60)
days of filing).

 

11.2.2     Termination by BioCardia. BioCardia shall have the right to terminate
this Agreement if, in its sole discretion, the safety, efficacy, or comparative
effectiveness of the Product in the Field is insufficient to meet BioCardia’s
commercial needs, by providing Biomet with ninety (90) days’ prior written
notice.

 

11.3     Effect of Termination.

 

11.3.1     In the event this Agreement is terminated by BioCardia pursuant to
Section 11.2.1, the licenses granted under Section 3.1.1 (including the
manufacturing license granted under Section 3.1.1(b)) shall survive until the
later of (a) ten (10) years after the Effective Date, or (b) expiration of the
last-to-expire Valid Claim within the Licensed Patents. Upon such termination,
at BioCardia’s request, Biomet shall promptly transfer to BioCardia the
Manufacturing Know-How in accordance with Section 4.2. In the event this
Agreement is terminated by BioCardia pursuant to Section 11.2.1(b) then
BioCardia’s royalty obligations under Section 6.2 shall survive. In the event
this Agreement is terminated by BioCardia pursuant to Section 11.2.1(a) then
BioCardia’s royalty obligations under Section 6.2 shall terminate.

 

11.3.2     Without limiting Section 11.3.1, upon expiration or termination of
this Agreement for any reason, BioCardia shall have [***] months following the
expiration or termination of this Agreement to continue to Distribute within the
Field any Product held by BioCardia as of the effective date of expiration or
termination.

 

11.3.3     In the event this Agreement is terminated by Biomet pursuant to
Section 11.2.1(a) or 11.2.1(b), Biomet shall have a first right of negotiation
to complete any ongoing clinical studies of the mononuclear cells generated
using the Product that were initiated by BioCardia prior to such termination, to
seek Marketing Authorization for BioCardia’s delivery system for use with
mononuclear cells generated using the Product in the Field and to commercialize
such BioCardia delivery system for such use in the Field; provided that if the
Parties do not reach agreement with respect to the terms and conditions of such
rights within ninety (90) days after such a termination, BioCardia shall have no
further obligation under this Section 11.3.3.

 

11.3.4     Each Party shall, within thirty (30) days of the effective date of
termination or expiration, either (a) return to the other Party all of the other
Party’s Confidential Information then in a Party’s possession or control or (b)
certify to the other Party in writing that all copies of such Confidential
Information have been destroyed.

 

11.3.5     Expiration or termination of this Agreement for any reason shall not
release either Party hereto from any obligation (including payment obligations)
or liability which, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
expiration or termination, nor preclude either Party from pursuing all rights or
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

11.3.6     The provisions of Articles 1, 8, 10 and 12 and Sections 2.5, 9.5, 9.6
and 11.3 shall survive termination or expiration of this Agreement. All other
provisions of this Agreement shall terminate upon any termination or expiration
of this Agreement.

 

12.     Miscellaneous.

 

12.1     Events Beyond Control. Neither Party shall be liable for any failure to
fulfill any term or condition of this Agreement (other than the obligation to
pay) if fulfillment has been delayed, hindered or prevented by an event of force
majeure including, but not limited to, any strike, lockout or other industrial
dispute, acts of the elements, compliance with requirements of any governmental
port or international authority, plant breakdown or failure of equipment,
inability to obtain equipment, fuel, power, materials or transportation, or by
any circumstances whatsoever beyond its reasonable control (“Force Majeure
Event”). A Party affected by a Force Majeure Event will promptly notify the
other Party, explaining the nature and expected duration thereof and such Party
shall use all reasonable efforts to remedy or mitigate such Force Majeure Event
and the effects thereof. Notwithstanding the foregoing, if a Party is unable to
perform any of its obligations under this Agreement for a period of more than
ninety (90) days as a result of a Force Majeure Event, the other Party may
terminate this Agreement upon written notice to the affected Party.

 

12.2     Independent Contractors. The relationship of the Parties established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to create any other relationship between the
Parties. Neither Party shall have any right, power, or authority to assume,
create or incur any expense, liability, or obligation, express or implied, on
behalf of the other.

 

12.3     Notice. All notices issued or served under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if transmitted by
facsimile (receipt verified), email (receipt verified) or by express courier
service (signature required) or seven (7) days after it was sent by registered
letter. All notices shall be sent to the following, except as otherwise
specified by either Party in writing:

 

To Biomet:

To BioCardia:

Attn: Legal Department



Biomet Biologics, LLC

BioCardia, Inc. 56 East Bell Drive 125 Shoreway Road, Suite B

Warsaw, Indiana 46582

San Carlos, California 94070

 

12.4     Assignment. This Agreement shall not be assignable by either Party to
any Third Party without the written consent of the other Party and any such
attempted assignment shall be void. Notwithstanding the foregoing, either Party
may assign this Agreement, without the written consent of the other Party, to
its Affiliate or an entity that acquires all or substantially all of the
business or assets of such Party to which this Agreement pertains (whether by
merger, reorganization, acquisition, sale or otherwise), and agrees in writing
to be bound by the terms and conditions of this Agreement. No assignment or
transfer of this Agreement shall be valid and effective unless and until the
assignee/transferee agrees in writing to be bound by the provisions of this
Agreement. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the permitted successors and assigns of the Parties.
Except as expressly provided in this Section 12.4, any attempted assignment or
transfer of this Agreement shall be null and void.

 

12.5     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of laws provisions.

 

12.6     Dispute Resolution. In the event of any dispute, controversy or claim
between the parties hereto arising out of this Agreement, the parties agree to
attempt to resolve such dispute in good faith through direct negotiations for a
period of thirty (30) days. Unless otherwise provided in this Agreement, any
dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement which cannot be resolved through direct negotiations
shall be settled by binding arbitration in accordance with and subject to the
then applicable rules (“Rules”) of the Judicial Arbitration and Mediation
Services (“JAMS”) and such arbitration shall be administered by JAMS with a
single arbitrator selected from a list of arbitrators proposed by JAMS in
accordance with the Rules. The arbitrator shall allow such discovery as is
appropriate and consistent with the purposes of arbitration in accomplishing
fair, speedy and cost-effective resolution of disputes. The costs of the
arbitration including the arbitrators’ fees shall be shared equally by the
parties. Judgment upon the award rendered in any such arbitration may be entered
in any court of competent jurisdiction, or application may be made to such court
for a judicial acceptance of the award and an order of enforcement, as the law
of such jurisdiction may require or allow. Unless otherwise mutually agreed to
by the parties, such arbitration shall take place in Denver, Colorado.

 

 
11

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

12.7     Waiver; Amendment. The failure of either party to enforce its rights
under this Agreement at any time for any period shall not be construed as a
waiver of such rights unless evidenced in writing and signed for on behalf of
both parties. Any modification or amendment of, or addition to, the terms of
this Agreement shall not be effective unless in a writing conspicuously entitled
“Amendment of Agreement” which begins with a proposal to amend this Agreement
and specifies exactly each change to be made and which is signed by an
authorized officer of both parties.

 

12.8     Severability. If any provision of this Agreement is held to be void,
invalid or unenforceable, the same shall be reformed to give the fullest effect
to the intention of the parties when executing this Agreement while complying
with Applicable Law or stricken if not so conformable, so as not to affect the
validity or enforceability of the remainder of this Agreement.

 

12.9     Headings. Headings herein are for convenience of reference only and
shall in no way affect interpretation of this Agreement.

 

12.10     Entire Agreement. This Agreement, together with the exhibits attached
hereto, constitute the entire understanding and contract between the parties and
supersedes any and all prior and contemporaneous, oral or written
representations, communications, understandings, and agreements between the
parties with respect to the subject matter hereof. Notwithstanding the
foregoing, to the extent the terms and conditions of this Agreement conflict
with the terms and conditions of any exhibit, the terms and conditions of this
Agreement shall govern. The parties acknowledge and agree that neither of the
parties is entering into this Agreement on the basis of any representations or
promises not expressly contained herein.

 

 

 

THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE AGREED TO AND ACCEPTED BY:

 

BioCardia, Inc.     Biomet Biologics, LLC                         Name: Peter
Altman       Name: Joel Higgins                          

Title: CEO

 

 

 

 

Title: Vice President and General Manager  

 

 

                    Signature: /s/ Peter Altman     Signature: /s/ Joel Higgins
     

 

 

 

 

 

 

 

 

 

 

Date: Oct 30, 2012

 

 

 

Date: Oct 30, 2012  

 

 

 

 

 
12

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL



 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

  

EXHIBIT 1.8

 

LICENSED PATENTS

 

 

[***]

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

   

 


--------------------------------------------------------------------------------

 

  

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

 

EXHIBIT 1.12

 

DILIGENCE MILESTONES

 

Milestone 1     Within [***] months after the Effective Date, BioCardia shall
publish or present at a national conference data to validate that MNC produced
using MarrowstimTM Technology has utility for the Field.

 

Milestone 2     Within [***] months after the Effective Date, BioCardia shall
complete enrollment of no less than ten (10) patients in the first human
clinical study on the use of the Product in the Field for support of the filing
of Marketing Authorization with FDA, subject to review and approval of the
location and protocol synopsis of the study by Biomet, not to be unreasonably
withheld, delayed or conditioned.

 

Milestone 3     Annual minimum purchase requirements beginning [***] years from
the Effective Date of this Agreement.

 

 

Year (i.e. each [***] -month period starting from the [***] anniversary of the
Effective Date)

Marrowstim Kit (Product) Units

Marrowstim Kit (Product) Units

 

(In the event this Agreement is assigned by BioCardia to a Qualified Acquirer)

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 


--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

EXHIBIT 1.14

 

DESCRIPTION OF PRODUCT

 

 

 

The “Product” will always include either the 60ml Marrowstim™ Tube or the 30ml
Marrowstim™ Tube. Current configurations of the “Product” are outlined below.

 

 

Description

Catalog Number

MarrowStim™ Standard Kit with ACD-A

Contents:

One Disposable 60ml Marrowstim™ Tube

One 10ml Syringe

Four 30ml Syringes

One 18 Gauge Centesis Needle

One 18 Gauge Safety Apheresis Needle

One 30ml Bottle of ACD-A

One Bone Marrow Aspiration Needle

One Adhesive Tape 54 Inch

Two 2x2 Gauze

Four Syringe Tips

Provides 6ml of output from 60 ml of input.

800-0613A

MarrowStim™ Mini Kit with ACD-A

Contents:

One Disposable 30ml Mini Marrowstim™ Tube

One 10ml Syringe

Three 30ml Syringes

One 18 Gauge Centesis Needle

One 18 Gauge Safety Apheresis Needle

One 30ml Bottle of ACD-A

One Bone Marrow Aspiration Needle

One Adhesive Tape 54 Inch

Two 2x2 Gauze

Four Syringe Tips

Provides 3ml of output from 30ml of input.

800-0612A

MarrowStim™ Standard Tube Only (no kit accessories)

800-0622

MarrowStim™ Mini Tube Only (no kit accessories)

800-0623

 

 


--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

  

EXHIBIT 2.10

 

EQUIPMENT AND EQUIPMENT SUPPLIERS

 

 

Description

Catalog Number

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

 


--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

EXHIBIT 3.1.2

 

BIOMET TRADEMARKS

 

 

 

Biomet®

 

Biomet Biologics

 

MarrowStim

 

 


--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

 

EXHIBIT 6.1

 

TRANSFER PRICE

 

MarrowStimTM device (device only without accessories included in the Kit):

 

$[***]/unit or [***]% ([***]% in the event this Agreement is assigned by
BioCardia to a Qualified Acquirer) of BioCardia’s Average Selling Price (ASP)
within the applicable country where such MarrowStimTM device is being sold,
whichever is higher.

 

 

 

MarrowStimTM Concentration Kit (including MarrowStimTM device and BMA needle,
syringes and other components of the MarrowStimTM Concentration Kit as currently
marketed by Biomet)

 

$[***]/unit or [***]% ([***]% in the event this Agreement is assigned by
BioCardia to a Qualified Acquirer) of BioCardia’s ASP within the applicable
country where such MarrowStimTM Concentration Kit is being sold, whichever is
higher.

 

 


--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

*** Confidential material redacted and filed separately with the Securities and
Exchange Commission

 

FIRST AMENDMENT TO LICENSE AND DISTRIBUTION AGREEMENT BETWEEN BIOMET BIOLOGICS,
LLC AND BIOCARDIA, INC.

 

DATED OCTOBER 30, 2012

 

 

 

This First Amendment (“Amendment”) to License and Distribution Agreement is made
and entered into as of as of the last signatory date hereof (“Amendment
Effective Date”) by and between Biomet Biologics, LLC (“Biomet”), having its
principal office at 56 E Bell Drive, Warsaw, Indiana 46582 and BioCardia, Inc.
(“BioCardia”), with its principal place of business located at 125 Shoreway
Road, Suite B, San Carlos, CA 94070.

 

WHEREAS, Biomet and BioCardia are parties to a License and Distribution
Agreement effective October 30, 2012; and

 

WHEREAS, the parties desire to make certain further amendments to the Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

 

1.

Amendment of Exhibit 1.12. Milestone 2 of Exhibit 1.12 of the Agreement shall be
deleted in its entirety and replaced with the following new Milestone 2:

 

“Milestone 2. Within [***] months after the Effective Date, BioCardia shall
obtain FDA approval of an IDE for clinical investigation.”

 

 

2.

Signatures. This Amendment may be executed in counterparts and may be executed
by the signatories hereto and copies of the signatures sent by email, facsimile
or otherwise. The copy of said signatures will have the same full force and
effect as an original signature. This Amendment may also be executed by the
signatories hereto by electronic signatures in accord with the standards and
practices established by Biomet (“E-signatures”). E-signatures will have the
same full force and effect as an original signature.

 

 

3.

Entire Agreement. This Amendment, along with the Agreement, contains the entire
agreement of the parties hereto with respect to the subject matter hereof and
shall be deemed to supersede all prior documents and communications regarding
the subject matter hereof, including, without limitation, any agreements,
modifications, amendments and correspondence, whether written or oral. In the
event of any conflict between the terms of this Amendment and those of any prior
document or communication or of the Agreement, the terms of this Amendment shall
prevail. The language of this Amendment shall for all purposes by construed as a
whole, according to its fair meaning, not strictly for or against any of the
parties, and without regard to the identity or status of any person who drafted
all or any part of it.

 

IN WITNESS WHEREOF, the parties’ duly authorized officers have executed this
Amendment on the date set forth below their signatures.

 

BIOCARDIA, INC. 

BIOMET BIOLOGICS, LLC

 

 

By: /s/ Peter Altman By: /s/ Joel Higgins     Print Name: Peter A. Altman Print
Name: Joel Higgins    

Title: President and CEO

Title: Sr. Director

    Date: 7/1/2016       Date: 8 Sept 2016

              